Citation Nr: 0833842	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held before the undersigned in December 2007.  
The Board notes that in the April 2006 Supplemental Statement 
of the Case (SSOC), the RO incorrectly referred to the 
veteran's claim for service connection for tinea pedis as a 
claim to reopen.  As this claim has not been subject to an 
unappealed final denial it is considered a claim on the 
merits, as exhibited by the Board's description of the issue 
above.  

The issues of entitlement to service connection for COPD, 
tinea cruris and tinea pedis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed May 2000 Board decision denied service 
connection for PTSD based in part upon doubts concerning the 
veteran's credibility in reporting the unit in which he 
served in Vietnam, which in turn raised doubts about his 
credibility concerning his primary alleged stressor event in 
service, loading and transporting dead bodies.  

2.  At his December 2007 Board hearing, the veteran provided 
credible testimony that he had earlier been mistaken about 
which unit he belonged to and that after researching the 
matter he realized that he belonged to the 140th S&S Company; 
as this testimony has cleared up the doubts about the 
veteran's credibility, it is so significant that it must be 
considered in order to fairly decide the merits of his claim.  

3.  The evidence of record establishes that the veteran has a 
current diagnosis of PTSD related to his reported in-service 
stressor of collecting and transporting dead bodies; a fellow 
serviceman's buddy statement combined with the veteran having 
served in the 140th S &S Company have provided sufficient 
corroboration for this reported stressor.     

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
veteran's claim seeking service connection for PTSD may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.


II.  Factual Background

Service medical records do not reveal any treatment for 
psychiatric disorder or stress related illness.  Service 
personnel records reveal that the veteran served in Vietnam 
from September 1971 to June 1972.  For all but one month 
(January 1972 to February 1972) he was assigned to the 148th 
Supply and Services Company.    

In a stressor statement received in December 1996 the veteran 
noted several stressor events in service including having to 
go out on patrols to pick up dead bodies while serving with 
the "182nd Airborne Division."  

A December 1996 VA medical certificate shows a diagnosis of 
rule out PTSD.  The veteran complained of nightmares from 
Vietnam.  A separate December 1996 Social Worker's note also 
shows nightmares and that the veteran kept hearing voices and 
seeing people who were killed in Vietnam.  The veteran 
exhibited restless behavior, constantly moving his fingers or 
touching his hat.  A January 1997 nursing note shows that the 
veteran reported that he was assigned to the graveyard squad, 
picking up dead Americans.  Sometimes all he found were 
pieces of a body or dog tags.  The diagnostic impression was 
PTSD with depression.  

In a subsequent March 1997 statement the veteran again 
indicated that he was attached to the "182nd Airborne."  He 
was on body pick detail and went on missions that he was 
never trained for because the unit was short on men. 

VA records from January 1997 to May 1998 show continued PTSD 
treatment.

On April 1997 VA psychiatric examination the diagnostic 
impression was PTSD.  The veteran reported witnessing dead 
bodies scattered here and there with arms and intestines.  He 
also witnessed burned bodies and smelled burned blood and 
human flesh.  Soon after discharge he began experiencing 
nightmares and flashbacks.  He would easily become angry and 
impulsive and was hypervigilant and easily startled.  He was 
unable to relate to others and unable to hold a job.  
Flashbacks of war experiences made him an unsocial person.  
The examiner noted that the veteran's sleep problem, as well 
as his nightmares and flashbacks, had made him unable to 
relate appropriately to others or to sustain any job.  The 
veteran's hallucinations related to war experiences were 
reflected in his poor insight and judgment. 

An October 1997 VA psychology treatment summary shows that 
the veteran had attended treatment in a PTSD program since 
December 1996.  His score on the Mississippi Scale and CAPS 
testing indicated he met the criteria for PTSD.  While in 
treatment the veteran reported nearly daily outbursts and a 
lack of contact with friends and family resulting from 
arguments.  He had worked diligently to increase his 
understanding of PTSD and had been highly motivated to 
receive treatment.  

At his October 1997 RO hearing the veteran testified that he 
was in a Graveyard Platoon where he would retrieve the dead 
bodies and/or identifying information such as dog tags of 
fellow servicemen who had been killed in action.  He could 
not get the smell of the dead bodies out of his mind.  He 
indicated that while in Vietnam he spent about half his time 
in Phu Bai and then moved to Danang. 

A couple of years after he got out of service he started 
having nightmares where he'd wake up in a cold sweat.  He 
would be seeing the faces of the Viet Cong that were killed 
and could smell the bodies of the dead.  He tried to work at 
one job but after the foreman started ordering him around, he 
ended up fighting with him.  After that his father bought him 
a trailer and let him stay there by himself.  In 1996 the 
veteran started going to Tuskegee VA for regular PTSD 
treatment.  The only time he really went out was to go to his 
PTSD treatment program.   

The veteran's brother testified that the veteran could not 
get along with anyone but the brother most of the time.  The 
veteran would see his kids every now and then but most of 
time he was to himself.  His kids would not spend the night 
with the veteran but with the brother as they were a little 
scared to be around the veteran.    

A December 1997 statement from a fellow serviceman of the 
veteran, R.D., indicated that R.D. was stationed in Phu Bai 
from January 1971 to December 1971.  He observed that the 
veteran performing his duty as part of the grave registry.  
The veteran would go into the field and return personnel 
killed in action.  The fellow serviceman encountered the 
veteran from October 1971 until he was relieved in December 
1971.  A VA printout pertaining to R.D.'s military service 
shows that he served in the Navy until he incurred a gunshot 
wound in theater in December 1971.  

In a December 1997 statement the veteran noted that although 
his Military Occupational Specialty (MOS) was 76B Personnel 
Specialist, he never worked in that role.  He helped the 
"182nd" airborne division" as a "graveyard specialist."  

In May 1998 the RO sent a request to the U.S. Armed Services 
Center for Unit Records Research (CURR) for corroborating 
information pertaining to the veteran's claimed stressors.    
In an October 1998 response, CURR sent a unit history (from 
July 1971 to January 1972) for a Brigade of the 101st 
Airborne Division.  The history shows that this Brigade 
operated in the Hue/Phu Bai area.    

In a statement received in January 1999 the veteran indicated 
that when soldiers first entered Vietnam they were assigned 
anywhere help was needed.  The veteran was thus assigned to 
serve in the grave registry.    

In April 1999 the Board remanded the veteran's original PTSD 
claim so that the RO could attempt to obtain corroborating 
information from CURR, including the platoon the veteran 
served in and whether that platoon was assigned to grave 
registry duty.  In making its request to CURR, the RO was 
instructed to send to CURR copies of the veteran's service 
personnel records with his unit designation while in Vietnam 
highlighted.  The Remand also asked the RO to have CURR 
attempt to verify whether the fellow serviceman who reported 
that he witnessed the veteran serving on grave registry duty 
served in the same location in Vietnam as the veteran in the 
latter months of 1971.  

The RO did send a subsequent request to CURR.  The RO's 
request indicated that the veteran was with the "182nd 
Airborne Division" in Phu Bai, however instead of with the 
148th Supply and Services Company.  In a response received in 
June 1999, CURR indicated that their records showed that Phu 
Bai was the documented base location of the 148th Supply and 
Services Company, which was the veteran's assigned unit 
during the timeframe of his claim.  CURR was unable to 
document that the 182nd Airborne Division was a valid unit 
designation and was unable to document if the veteran was 
assigned to grave registration duty as part of this unit.  
CURR noted that the veteran's DA 20 showed that his MOS was 
71H20, clerk. CURR was also unable to document that R.D. was 
assigned to the veteran's unit.  

In an August 1999 statement the veteran indicated that R.D. 
was not in his unit but was in the Special Forces and that he 
saw R.D. numerous times while collecting bodies. 

The May 2000 Board decision denied the veteran's claim for 
PTSD, finding that the veteran's testimony was of doubtful 
credibility as his statement that he was with the "182nd 
Airborne" was inconsistent with his personnel records.   

In a September 2000 letter to the President of the United 
States, which was appropriately deemed a claim to reopen, the 
veteran again noted that that he was assigned to the grave 
registry while in Vietnam. 
 
VA records from January 2000 to September 2005 show ongoing 
treatment for PTSD.  A June 2001 VA psychiatric progress note 
indicates that the veteran's military history included grave 
registration and that he was diagnosed as having PTSD.  A 
July 2002 psychiatric nurse practitioners examination showed 
a diagnostic impression of PTSD related to grave registration 
duties.  A subsequent May 2003 psychiatric outpatient note 
also shows a diagnostic impression of PTSD related to such 
duties.  A September 2005 nursing note indicated that the 
veteran reported nightmares and flashbacks 3 to 4 times per 
week and that he saw dead bodies.  Also, every time it rained 
he smelled dead bodies.  

A March 2006 letter from the veteran's wife indicated that 
before he went to Vietnam, the veteran was very kind, 
thoughtful and caring.  After he came back he would go into 
fits of rage and become abusive.  He did not sleep well, 
often had nightmares and had very low tolerance for people, 
noise or responsibility. 
      
A March 2006 letter from the veteran's mother indicated that 
ever since the veteran returned from the war he was always 
mad at somebody or something, could not sleep, did not eat 
right, and could not be around people.  

A December 2006 treatment summary from a private 
psychologist, BD, indicated that BD had seen the veteran on a 
regular basis since May 2002.   The diagnostic impressions 
for the veteran were PTSD and Major Depression and the 
veteran's PTSD was in direct correlation to, or the result 
of, his Vietnam experiences.  

At his December 2007 Board hearing the veteran testified that 
after going back and doing some research he realized that he 
was with the 140th Supply and Services (S & S) Company in Phu 
Bai and that while he was there, there was also an Airborne 
unit in Phu Bai, which the veteran referred to as the 184 or 
187th Airborne Unit.  He had initially thought that he was 
attached to this Airborne Unit but when he went back and did 
the research he realized that he was just with the 140th  S & 
S.  He again reported a primary stressor event in service of 
having to load and transport dead bodies.    

III.  Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  See 38 U.S.C.A. § 7105.  A claim, 
however, on which there is a final decision, may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed before that date and the 
old definition applies.  Under this definition, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Claim to Reopen

In the instant case, the veteran's claim for service 
connection for PTSD was denied by the May 2000 Board 
decision.  The veteran did not appeal that decision and it 
became final.  Accordingly, in order to reopen the claim, new 
and material evidence must be received.  38 U.S.C.A. § 5108.  

The Board finds that the veteran has provided new and 
material evidence in the form of his December 2007 Board 
hearing testimony, where he indicated that after doing some 
research he realized that he did serve in the 148th S & S 
Company rather than the "182nd Airborne Division" and that 
the Airborne Division was simply stationed in the same 
location as the 148th S & S (i.e. Phu Bai).  This credible 
hearing testimony allayed the previous doubts about the 
veteran's credibility concerning his reported unit of 
assignment as it established that the veteran was simply 
mistaken about being assigned to the airborne unit.  In this 
regard the Board notes that given the evidence of record, it 
is likely that the veteran also mistakenly  referred  to the 
"182nd Airborne" when he was really thinking of the 101st 
Airborne, which did have personnel stationed in Phu Bai while 
the veteran was there.    

Now that the veteran can be considered credible pertaining to 
his unit of assignment, his testimony, along with the 
statement of R.D. tend to show that his reported stressor 
event in service, working in the grave registry, actually 
occurred.  Thus, the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the additional evidence is new and 
material, and the claim seeking service connection for PTSD 
must be reopened. 

Service Connection for PTSD

As the claim has been reopened, the Board must now consider 
its merits.  The medical evidence of record clearly 
establishes a current diagnosis of PTSD under DSM IV 
criteria.  It also establishes a link between current 
symptoms (i.e. nightmares, flashbacks etc.) and the veteran's 
reported in-service stressor, loading and transporting dead 
bodies.  Additionally, there is credible supporting evidence 
that the claimed in-service stressor occurred in the form of 
R.D.'s statement indicating that he witnessed the veteran 
performing grave registry duties in Vietnam.  38 C.F.R. § 
3.304(f).  The Board finds no basis in the record to find 
R.D.'s statement not credible.  The record does show that 
R.D. served in a different unit than the veteran but this 
does not provide a reason to doubt the credibility of the 
veteran or R.D, as R.D. indicated that he was also stationed 
in Phu Bai, and neither he, nor the veteran, claimed that 
they were in the same unit. 

 Further, the Board takes notice of an Annual Unit History of 
the 148th S & S Company from the time frame of January 1, 
1970 to December 31, 1970, which shows that part of the 
company's mission was "graves registration."  (See Annual 
Unit History 148th S &S Co., January 1, 1970 to December 31, 
1970, available online).  Although this history covers a time 
frame ending nine months prior to the veteran joining the 
company in Vietnam, it is reasonable to presume that the 
company's responsibilities remained the same, given that the 
148th was responsible for supply and services.  Additionally, 
a brief history of the 148th S& S Company shows that it has 
historically been involved with Graves Registration (See 
148th Supply and Service Company history at 
http://www.qmfound/148th_S&S_Co.htm). 

In summary, given that it is reasonably established that the 
veteran has PTSD related to a corroborated in service 
stressor event, the preponderance of the evidence is in his 
favor and service connection for PTSD is warranted.  
  

ORDER

Entitlement to service connection for PTSD is granted.      


REMAND

In a January 2002 letter documenting the results of the 
veteran's VA Agent Orange examination, it was noted that the 
veteran had current COPD, tinea cruris and tinea pedis.  
Although the record does not currently contain medical 
documentation of these conditions in service or for many 
years thereafter, at his December 2007 Board hearing the 
veteran indicated that he did experience all of these 
problems in service and also was treated for them shortly 
after service.  Specifically in regard to treatment after 
service, the veteran indicated that he was treated at the 
Tuskegee VA for COPD around 1975 or 1976 and was treated for 
"jungle rash") just after service around 1973 (which 
presumably could have been related to the veteran's current 
tinea pedis and tinea cruris).  Records of such treatment for 
the veteran's claimed disabilities soon after service would 
be highly pertinent to the veteran's claims and would lend 
credibility to the veteran's assertions that he experienced 
problems with the disabilities in service.  Also, such 
records, if they exist, are considered constructively of 
record.   As it does not appear that the RO attempted to 
obtain VA records for the time frame in question, a Remand is 
necessary to obtain such records.  If any records obtained 
suggest the need for further development, such development 
should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available 
records of VA treatment the veteran has 
received for COPD, tinea cruris and tinea 
pedis from the Tuskegee VA from the time 
he was discharged from service in March 
1973 until January 2002. 

2.  If any records obtained suggest the 
need for further development, including a 
VA examination in relation to any of the 
veteran's claims, such development should 
be undertaken.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


